
	

113 HR 4297 IH: To authorize a land exchange involving Fort Hood, Texas, and the City of Copperas Cove, Texas, to support the city’s efforts to improve arterial transportation routes in the vicinity of Fort Hood and to promote economic development.
U.S. House of Representatives
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4297
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2014
			Mr. Williams introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize a land exchange involving Fort Hood, Texas, and the City of Copperas Cove, Texas, to
			 support the city’s efforts to improve arterial transportation routes in
			 the vicinity of Fort Hood and to promote economic development.
	
	
		1.Land exchange, Fort Hood, Texas
			(a)Exchange authorizedThe Secretary of the Army may convey to the City of Copperas Cove, Texas (in this section referred
			 to as the City), all right, title, and interest of the United States in and to a parcel of real property,
			 including any improvements thereon, consisting of approximately 300 acres
			 at Fort Hood, Texas, for the purpose of permitting the City to improve
			 arterial transportation routes in the vicinity of Fort Hood and to promote
			 economic development in the area of the City and Fort Hood.
			(b)ConsiderationAs consideration for the conveyance under subsection (a), the City shall convey to the Secretary of
			 the Army all right, title, and interest of the City in and to one or more
			 parcels of real property that are acceptable to the Secretary. The fair
			 market value of the real property acquired by the Secretary under this
			 subsection shall be at least equal to the fair market value of the real
			 property conveyed under subsection (a), as determined by appraisals
			 acceptable to the Secretary.
			(c)Description of propertyThe exact acreage and legal description of the real property to be exchanged under this section
			 shall be determined by surveys satisfactory to the Secretary of the Army.
			(d)Payment of costs of conveyances
				(1)Payment requiredThe Secretary of the Army shall require the City to cover costs to be incurred by the Secretary, or
			 to reimburse the Secretary for costs incurred by the Secretary, to carry
			 out the conveyances under this section, including survey costs related to
			 the conveyances. If amounts are collected from the City in advance of the
			 Secretary incurring the actual costs, and the amount collected exceeds the
			 costs actually incurred by the Secretary to carry out the conveyances, the
			 Secretary shall refund the excess amount to the City.
				(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry
			 out the conveyances under this section shall be credited to the fund or
			 account that was used to cover the costs incurred by the Secretary in
			 carrying out the conveyances. Amounts so credited shall be merged with
			 amounts in such fund or account and shall be available for the same
			 purposes, and subject to the same conditions and limitations, as amounts
			 in such fund or account.
				(e)Additional term and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the
			 conveyances under this section as the Secretary considers appropriate to
			 protect the interests of the United States.
			
